J-A27043-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 DENNIS TINSEL                         :
                                       :
                   Appellant           :   No. 266 EDA 2020

         Appeal from the PCRA Order Entered December 17, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0008735-2015

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 DENNIS TINSEL                         :
                                       :
                   Appellant           :   No. 268 EDA 2020

         Appeal from the PCRA Order Entered December 17, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0008737-2015

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 DENNIS TINSEL                         :
                                       :
                   Appellant           :   No. 269 EDA 2020

         Appeal from the PCRA Order Entered December 17, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0008749-2015

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
J-A27043-20


                                        :
              v.                        :
                                        :
                                        :
 DENNIS TINSEL                          :
                                        :
                   Appellant            :   No. 271 EDA 2020

         Appeal from the PCRA Order Entered December 17, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0008751-2015

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 DENNIS TINSEL                          :
                                        :
                   Appellant            :   No. 272 EDA 2020

         Appeal from the PCRA Order Entered December 17, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0008753-2015

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 DENNIS TINSEL                          :
                                        :
                   Appellant            :   No. 273 EDA 2020

         Appeal from the PCRA Order Entered December 17, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0008755-2015

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :

                                  -2-
J-A27043-20


    DENNIS TINSEL                                :
                                                 :
                        Appellant                :   No. 274 EDA 2020

            Appeal from the PCRA Order Entered December 17, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0008757-2015


BEFORE:       STABILE, J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                            FILED: FEBRUARY 26, 2021

        Appellant, Dennis Tinsel, appeals from the order entered December 17,

2019, that dismissed his first petition filed under the Post Conviction Relief Act

(“PCRA”)1 without a hearing. We affirm.

        On November 10, 2016, a jury convicted Appellant of “seven counts

each     of   aggravated     assault,[]   attempted    murder,[]   and   possessing

instruments of crime,[] as well as one count of criminal conspiracy to commit

murder.[2]        Following the recording of the verdict, the trial court found

[Appellant] guilty of possession of a firearm.[3]” Commonwealth v. Tinsel,

No. 772 EDA 2017, unpublished opinion at 1-2 (Pa. Super. filed July 27, 2018).

These convictions arise from the following facts:

        On June 22, 2015, on the 700 block of East Hilton Street in the
        Kensington section of Philadelphia, [an area where Appellant had
        been mugged hours before,] multiple gunshot blasts emanated
        from a sawed-off shotgun being wielded by Keith Warren. As
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1   42 Pa.C.S. §§ 9541–9546.
2   18 Pa.C.S. §§ 2702(a)(1), 901(a), 907, and 903(c).
3   Id. § 6105.

                                           -3-
J-A27043-20


     Warren marched down the street he was seen by Basil Elliott, who
     immediately fled toward F Street. Warren began firing the
     shotgun in Elliott’s direction, completely disregarding the children
     playing on E[ast] Hilton Street that day. Basil Elliott was shot in
     his liver and kidney. In addition, ten-year-old Dale Koch, three-
     year-old Yesenia Nieves and nine-year-old Katrina Vega, were
     shot while playing in an inflatable pool situated on the sidewalk.
     Christina Koch, Dale and Yesenia’s mother, was struck with a
     shotgun blast as she rushed to shield the children. Shawn Jones
     was shot in the back of his head while fleeing, and Anthony Miles
     was shot in the back of his neck, fracturing it.

     Warren fled while still holding the black shotgun with the pistol
     grip[.] As he ran toward Madison Street after the shooting on
     Hilton Street, he was seen running through a vacant lot located at
     G and Madison Street by a local delivery man, Nestor Nieves. . . .
     While sitting in his car, he saw Warren running in his direction.
     Warren was carrying a shotgun and had nothing covering his face.
     ...

     Police searched the area and collected numerous pieces of ballistic
     evidence including the shotgun, which was found in the
     abandoned lot at the corner of G and Madison Streets. Police
     traced the shotgun to Devin Tindal (hereinafter Devin),
     [Appellant’s] brother.

     Devin [later] testified that [Appellant] sold drugs in the area of G
     and Hilton Streets and had done so for ten years. Devin also
     testified that on March 1, 2012, [Appellant] had him illegally
     purchase a shotgun and ammunition. Devin identified the shotgun
     recovered by police at G and Madison Streets as the weapon he
     purchased for [Appellant]. Devin never again saw the shotgun
     after he purchased it for his brother. . . . He also gave police the
     names of several persons, including Sarah Reyes, [Appellant’s]
     paramour. Devin told police that he believed that the shotgun
     was being stored at Reyes’ home.

     Reyes, a long-time resident of the 700 block of Hilton Street in
     Philadelphia, came to know [Appellant] because he ran one of two
     competing drug dealing operations on Hilton Street and came
     there every day to sell drugs. At some point she entered into an
     intimate relationship with him. During the relationship, Reyes was
     introduced to [Appellant’s] co-defendant Warren, who [Appellant]
     said was his cousin.[]



                                    -4-
J-A27043-20


      In June, 2015, the relationship between Reyes and [Appellant]
      became strained because [Appellant] and Reyes’ twenty-six-year-
      old daughter Charlene began “messing” around. . . .

      Subsequent       thereto,    Philadelphia    Police    Detective
      Kenneth Rossiter came to [Reyes’s] home to interview her.
      During the interview, she told the detective about the problems
      she was having with [Appellant] and identified a photograph of
      him. Reyes gave an incorrect description of Warren and did not
      give the detective Warren’s name because she was afraid for her
      family’s safety.

      Later, Reyes went to a police station and told police that Warren,
      who she called “Cuz,” was the person she saw shooting on
      June 22, 2015. . . .

      Alena Abramova, [Appellant’s] fiancée, received a telephone call
      from [Appellant] on June 22, 2015, during which he told her that
      he had been attacked. In a text, Abramova asked [Appellant] to
      promise that he would not do anything “to get hurt more.”
      [Appellant] responded with, “it’s already done.”

Id. at 2-5 (internal brackets omitted).

      On June 22, 2015, the Commonwealth filed seven complaints against

Appellant.   On July 7, 2015, Appellant turned himself into police and was

formally charged that same day; he was denied bail and remained confined

thereafter. On August 22, 2015, the trial court ordered the Commonwealth

to provide discovery, including “copies of materials, exhibits, statements and

transcripts obtained through, generated by, or marked as an exhibit for the

Philadelphia County Indicting Grand Jury . . . to defense counsel[.]” Order –

Disclosure of Indicting Grand Jury Materials, 8/22/2015. On August 27, 2015,

seven indictments were filed against Appellant, and, on September 14, 2015,

the Commonwealth filed seven informations against Appellant.




                                     -5-
J-A27043-20


       At a discovery hearing on October 7, 2015, the Commonwealth failed to

provide discovery, and the matter was continued until January 22, 2016, with

a trial date scheduled for March 14, 2016.          On January 22, 2016, the

Commonwealth again failed to provide discovery, and the action was

continued until February 2, 2016, with a trial date set for April 4, 2016. Short

Certificate, 1/22/2016.4       According to the certified docket, on February 2,

2016, the court determined that discovery was complete, and the case was

continued, with the trial date still set for April 4, 2016, although no written

order appears in the certified record. N.T., 10/21/2016, at 6-7. On April 4,

2016, co-defendant Warren’s attorney requested a continuance, and trial was

rescheduled for September 26, 2016.

       On May 3, 2016, Appellant filed a motion to quash, a motion to sever,

and a motion for bail modification, all of which were denied.        The record

thereafter includes an order dated July 13, 2016, denying Appellant’s “Motion

For Release Pursuant To Rule 600”; however, no such motion appears on the

certified docket nor in the certified record.

       On September 23, 2016, Appellant filed a Motion to Dismiss Pursuant to

Pa.R.Crim.P. 600(A) (“Rule 600 Motion”) that appears on the certified docket

and in the certified record; the motion contended that the Commonwealth had

____________________________________________


4There is no indication on the continuance order nor the certified docket that
Appellant waived his speedy trial rights pursuant to Pa.R.Crim.P. 600.




                                           -6-
J-A27043-20


violated Pa.R.Crim.P. 600(A).5 Rule 600 Motion, 9/23/2016, at ¶ 2. The Rule

600 Motion pleaded that, as of the date that it was filed, Appellant had been

incarcerated in excess of one year, id., but it did not provide any calculations

as to how long the case had been pending nor address whether the

Commonwealth had exercised due diligence in bringing Appellant’s case to

trial. See generally id. The Commonwealth did not file an answer to the

Rule 600 Motion. On October 21, 2016, the trial court denied the Rule 600

Motion, N.T., 10/21/2016, at 10, but ordered Appellant to be released on bail.6

Order, 10/21/2016.7

       Appellant’s trial commenced on November 2, 2016. The jury convicted

Appellant of the aforementioned charges. Tinsel, No. 772 EDA 2017, at 1-2.

____________________________________________


5 Pa.R.Crim.P. 600(A)(2) lists five “time periods” by which “[t]rial shall
commence[.]”       The only one applicable to Appellant is Pa.R.Crim.P.
600(A)(2)(a): “Trial in a court case in which a written complaint is filed
against the defendant shall commence within 365 days from the date on which
the complaint is filed.”
6 The trial court simply stated, “600(a) is denied.” N.T., 10/21/2016, at 10.
It did not calculate the adjusted run date and excludable and/or excusable
time nor determine the final Rule 600 run date – i.e., the date by which trial
must commence. The concepts of “adjusted run date,” “excludable time,” and
“excusable time” are discussed in more detail below.
7 The Commonwealth asserts in its brief: “After hearing arguments from
counsel, the court found that Commonwealth exercised due diligence in
attempting to bring [Appellant] to trial, therefore, denying counsel’s motion
under Rule 600(A). (N.T. 10/21/16, 6-10).” Commonwealth’s Brief at 18 n.3.
However, pursuant to our review of the notes of testimony for October 21,
2016, we find no explicit statement by the trial court finding that the
Commonwealth exercised due diligence. See generally N.T., 10/21/2016.
At best, such a finding can be implied by the trial court’s denial of the Rule
600 Motion. Id. at 10.

                                           -7-
J-A27043-20


Appellant filed a direct appeal challenging the sufficiency of the evidence for

all of his convictions, id. at 7, and this Court affirmed his judgment of sentence

on July 27, 2018. Id. at 2. He did not file a petition for allowance of appeal

with the Supreme Court of Pennsylvania.

       On August 2, 2018, Appellant filed his first, pro se, timely PCRA petition.

On August 14, 2018, the PCRA court appointed counsel to represent Appellant,

and PCRA counsel filed an amended PCRA petition.

       On September 18, 2019, the PCRA court entered a notice of intent to

dismiss all claims without a hearing pursuant to Pa.R.Crim.P. 907. Appellant

filed a response. The response does not request to amend the PCRA petition.

       On December 17, 2019, the PCRA court dismissed Appellant’s petition.

On January 14, 2020, Appellant filed this timely appeal.8

       Appellant presents the following issues for our review:

       [I.] Whether the court erred in not granting relief on the PCRA
       petition alleging counsel was ineffective for the following
       [reasons]:

          a. Appeal counsel failed to appeal ruling on rule 600A
          violation on 10/21/16.

          b. Appeal counsel failed to appeal rulings denying motions
          for mistrial.

          c. Appeal counsel failed to properly argue accomplice
          liability.



____________________________________________


8The PCRA court did not order and Appellant did not file a statement of errors
complained of on appeal. The PCRA court did not enter an opinion.


                                           -8-
J-A27043-20


         d. Appeal counsel was ineffective for failing to argue denial
         of severance motion and denial of motion to quash.

         e. Trial counsel failed to present a witness.

      [II.] Whether the court was in error in denying the Appellant’s
      PCRA petition without an evidentiary hearing on the issues raised
      in the amended PCRA petition regarding trial counsel’s
      ineffectiveness.

Appellant’s Brief at 8 (answers omitted) (issues re-ordered to facilitate

disposition).

      “We review the denial of PCRA relief to decide whether the PCRA court’s

factual determinations are supported by the record and are free of legal error.”

Commonwealth v. Medina, 209 A.3d 992, 996 (Pa. Super. 2019) (quoting

Commonwealth v. Brown, 196 A.3d 130, 150 (Pa. 2018)), reargument

denied (July 17, 2019).

      Appellant broadly contends that “the PCRA court was in error in not

granting relief on the issue that counsel was ineffective.” Appellant’s Brief at

21.

      Counsel is presumed to be effective.

      To overcome this presumption, a PCRA petitioner must plead and
      prove that: (1) the underlying legal claim is of arguable merit;
      (2) counsel’s action or inaction lacked any objectively reasonable
      basis designed to effectuate his client’s interest; and
      (3) prejudice, to the effect that there was a reasonable probability
      of a different outcome if not for counsel’s error.

      A failure to satisfy any of the three prongs of this test requires
      rejection of a claim of ineffective assistance.

Medina, 209 A.3d at 1000 (internal brackets, citations, and quotation marks

omitted).


                                     -9-
J-A27043-20


                             Appellate Counsel

      Appellant first argues that “appellate counsel was ineffective for failing

to raise crucial issues on appeal.” Appellant’s Brief at 22.

                               Rule 600 Motion

      Appellant specifically maintains that appellate counsel “failed to appeal

[the trial court’s] ruling on Rule 600(A) violation of 10/21/16.” Id.

      We first consider whether the underlying legal claim is of arguable merit.

Medina, 209 A.3d at 1000.

      Rule 600 serves two equally important functions:           (1) the
      protection of the accused’s speedy trial rights, and (2) the
      protection of society. In determining whether an accused’s right
      to a speedy trial has been violated, consideration must be given
      to society’s right to effective prosecution of criminal cases, both
      to restrain those guilty of crime and to deter those contemplating
      it.

Commonwealth v. Peterson, 19 A.3d 1131, 1135 (Pa. Super. 2011) (en

banc) (citations omitted).

      “By the terms of Rule 600, the Commonwealth must bring a defendant

to trial within 365 days from the date upon which a written criminal complaint

is filed.” Commonwealth v. Barbour, 189 A.3d 944, 947 (Pa. 2018). This

first step “provides the mechanical run date.” Commonwealth v. Bethea,

185 A.3d 364, 371 (Pa. Super. 2018) (emphasis in original) (citation omitted).

“A defendant, however, is not automatically entitled to discharge under Rule

600 where trial starts more than 365 days after the filing of the complaint.”

Commonwealth v. Roles, 116 A.3d 122, 125 (Pa. Super. 2015).



                                     - 10 -
J-A27043-20


        [T]he Rule 600 run date may be adjusted pursuant to the
        computational directives set forth in Subsection (C) of the Rule.
        For purposes of the Rule 600 computation, “periods of delay at
        any stage of the proceedings caused by the Commonwealth when
        the Commonwealth has failed to exercise due diligence shall be
        included in the computation of the time within which trial must
        commence.” [Pa.R.Crim.P.] 600(C)(1). “Any other periods of
        delay,” including those caused by the defendant, “shall be
        excluded from the computation.” Id.

Barbour, 189 A.3d at 947.

        The Commonwealth filed seven criminal complaints against Appellant on

June 22, 2015; 365 days thereafter was June 21, 2016 – i.e., the mechanical

run date. Pa.R.Crim.P. 600(A)(2)(a); Bethea, 185 A.3d at 371. Appellant’s

trial commenced on November 2, 2016, more than four months after the

mechanical run date.

        Nevertheless, our inquiry does not end there. Appellant only takes issue

with the time period prior to the trial court’s denial of his Rule 600 Motion on

October 21, 2016.9 However, the only period of time where there exists a

colorable argument that the Commonwealth was not acting with due diligence,

see Barbour, 189 A.3d at 947, was when it failed to provide discovery to

Appellant in a prompt fashion thereby resulting in multiple continuances – i.e.,

between the trial court ordering the transmission of discovery to the defense

on August 22, 2015 and when the trial court declared discovery complete on

February 2, 2016.        Order – Disclosure of Indicting Grand Jury Materials,

____________________________________________


9   The time between June 22, 2015, and October 21, 2016, was 487 days.



                                          - 11 -
J-A27043-20


8/22/2015; N.T., 10/21/2016, at 6-7.10 The time between August 22, 2015,

and February 2, 2016, was 164 days.            This 164-day “period of delay . . .

caused by the Commonwealth when the Commonwealth . . . failed to exercise

due diligence” is the only time “included in the computation of the time within

which trial must commence.” Pa.R.Crim.P. 600(C)(1). “Any other period of

delay” – whether caused by Appellant, his co-defendant, or the trial court –

are “excluded from the computation.” Id. This 164-day period is well below

the 365-day threshold under Pa.R.Crim.P. 600(A).

       Accordingly, had appellate counsel raised a challenge to the denial of

the Rule 600 Motion on direct appeal, this Court would have found that claim

to be meritless.       As the underlying claim is meritless, Appellant cannot

establish ineffective assistance of appellate counsel for failing to raise this

claim. Medina, 209 A.3d at 1000.

                                  Motions for Mistrial

       Next, Appellant alleges that his appellate counsel was ineffective for

failing to appeal rulings denying his three motions for mistrial. Appellant’s

Brief at 25.    The first motion for a mistrial was “based upon prosecutorial

misconduct in presenting two witnesses that were not on their list of

witnesses.” Id. The second motion for a mistrial was made “where witness

Sara[h] Reyes said she was approached by someone on the street with some


____________________________________________


10All subsequent delays were at the request of co-defendant’s counsel and
cannot be attributed to the Commonwealth.

                                          - 12 -
J-A27043-20


grand jury testimony.” Id. The third motion for a mistrial occurred “when

the defense contended at trial that they were never turned over the statement

of witness Reyes and that had it been turned over it could have been used to

impeach her testimony.” Id.

                          Prosecutorial Misconduct

      Preliminarily, we note that Appellant initially mentions “two witnesses

that were not on [the Commonwealth’s] list of witnesses” but then only names

Luz Garcia. Appellant’s Brief at 25. We cannot speculate as to whom the

other witness is and will therefore only address Appellant’s challenge relating

to Garcia. For that claim, Appellant particularly argues that the trial court

“said it would colloquy each of the jurors to see if they knew” Garcia, thereby

“put[ting] a spotlight on the witness.” Id. Appellant hence takes issue with

the trial court’s denial of his motion for a mistrial based on its finding that

there was “no manifest prejudice to [Appellant].” Id. (citing N.T., 11/3/2016,

at 130-44).

      We note that, on direct appeal, Appellant challenged the sufficiency of

the evidence. However, neither the trial court opinion on direct appeal nor

this Court’s memorandum affirming his judgment of sentence on direct appeal

make any reference whatsoever to Garcia’s testimony – not in the factual

summaries, the analysis of Appellant’s sufficiency challenges, nor anywhere

else. See generally Trial Court Opinion, dated July 31, 2017; Tinsel, No.

772 EDA 2017. Accordingly, the evidence to convict Appellant was sufficient


                                    - 13 -
J-A27043-20


even without Garcia’s testimony, and there is a reasonable probability that

Garcia’s testimony had no impact at all upon the outcome of this case. Ergo,

even if appellate counsel had challenged the admission of Garcia’s testimony

on appeal and this Court had agreed that it should not have been admitted,

we still would not have granted a new trial on that basis, as the evidence

without Garcia’s testimony still would have been sufficient to convict.

Consequently, Appellant cannot establish the third prong of the test for

ineffective assistance of counsel – i.e., “prejudice, to the effect that there was

a reasonable probability of a different outcome[.]” Medina, 209 A.3d

at 1000. This ineffectiveness challenge thus lacks merit.

                     Sarah Reyes -- Witness Intimidation

      Appellant states that “[t]he jury could properly infer that someone may

have tried to intimidate [Reyes] or tr[ied] to improperly influence her.”

Appellant’s Brief at 25. He continues that he requested that the denial of his

motion for mistrial on this claim “be brought up on appeal and [appellate]

counsel refused.” Id.

      However, in order to establish ineffective assistance of counsel, the

underlying legal claim must be of arguable merit. Medina, 209 A.3d at 1000.

We find that this underlying legal claim is not of arguable merit for the reasons

discussed in the trial court opinion:

      Appellant claims that th[e trial c]ourt committed an abuse of
      discretion when it denied a motion for a mistrial proffered after a
      witness testified that someone had approached her on the street


                                        - 14 -
J-A27043-20


     and confronted her about her cooperation with authorities. N.T.
     11/2/16, 138-149.4
        4 It is noted that testimony regarding threats made by a
        third party to a witness are admissible to explain why a
        witness provided a false statement. See Commonwealth
        v. Ragan, 645 A 2d 811, 824 (Pa 1994) (threats by third
        parties admissible to explain a witness’s prior inconsistent
        statement); Commonwealth v. Carr, 259 A 2d 165, 167
        (Pa. 1969) (evidence of threat by third party admissible to
        explain prior inconsistent statement)

     ...

     A mistrial is an “extreme remedy.. [that]...must be granted only
     when an incident is of such a nature that its unavoidable effect is
     to deprive defendant of a fair trial.”       Commonwealth v.
     Vazquez, 617 A.2d 786, 787-88 (Pa. Super. 1992) (citing
     Commonwealth v. Chestnut, 511 Pa 169, 512 A.2d 603 (Pa.
     1986), and Commonwealth v. Brinkley, 480 A.2d 980 (Pa.
     1994)).

     Th[e trial c]ourt properly denied Appellant’s motion for a mistrial
     for several reasons. First, the testimony at issue did not implicate
     or accuse Appellant of being the source of the threat. Thus any
     prejudice inuring to Appellant was tangential at best. Second,
     Appellant’s objection to the testimony was sustained and th[e trial
     c]ourt gave the jury a strong cautionary instruction directing it to
     disregard the testimony. N.T. 11/2/16, 149-150. This was
     sufficient to ameliorate any prejudice the testimony may have
     engendered. Juries are presumed to follow a court’s instructions
     and such instructions have been found to cure any harm
     generated by an improper comment or inadmissible evidence.
     See, e.g., Commonwealth v. Bedford, 50 A.3d 707, 713 (Pa.
     Super. 2012) (holding no error in denying mistrial where
     defendant successfully objected to hearsay testimony and judge
     instructed jury to disregard it; noting, “[w]e can presume the jury
     followed the court’s instructions and defendant is unable to show
     otherwise") (citing Commonwealth v. Mollett, 5 A.3d 291, 313
     (Pa. Super. 2010) (“Juries are presumed to follow a court’s
     instructions.”)); see also Commonwealth v. Means, 773 A.2d
     143, 157 (Pa. 2001) (“A pillar upon which our system of trial by
     jury is based is that juries are presumed to follow the instructions
     of the court.”) (citation omitted). . . . Accordingly, Appellant’s
     claim with respect to this issue [was properly] denied.6


                                    - 15 -
J-A27043-20


         6 Moreover, there is no evidence that the Commonwealth
         was even aware of this evidence or that it elicited said
         testimony. Rather, it appears that witness uttered the
         threat sua sponte.

Trial Court Opinion, dated July 31, 2017, at 12-14. Accordingly, assuming

appellate counsel had raised a claim on direct appeal that the trial court erred

by denying Appellant’s motion for a mistrial based on evidence of witness

intimidation of Reyes, said challenge would have failed. As the underlying

legal claim consequently is meritless, Appellant is unable to establish the first

prong of the ineffective assistance of counsel test, and this entire

ineffectiveness claim based on alleged witness intimidation hence fails.

Medina, 209 A.3d at 1000.

                            Sarah Reyes – Impeachment

      Appellant    raised    another   claim    related   to   Reyes’s   testimony.

Specifically, he alleged that appellate counsel was ineffective for failing to

argue that the trial court erred by failing to grant his motion for a mistrial

based upon the Commonwealth’s failure to turn over Reyes’s statements to

the defense. Appellant’s Brief at 26.

      Again, Appellant cannot establish that the underlying claim has arguable

merit, for the reasons set forth in the trial court opinion:

      Appellant asserts that a mistrial should have been granted
      because the testimony was unduly prejudicial and Commonwealth
      failed to give the defense discovery materials about the incident
      thereby committing a Brady violation.5
         5   Brady v. Maryland, 373 U S. 83 (1963)

      ...



                                       - 16 -
J-A27043-20


      With respect to Appellant’s Brady claim, to establish a Brady
      violation, an appellant must prove three elements:

         [1] the evidence [at issue] was favorable to the accused,
         either because it is exculpatory or because it impeaches;
         [2] the evidence was suppressed by the prosecution, either
         willfully or inadvertently; and [3] prejudice ensued.

      Commonwealth v. Paddy, 15 A3d 431, 450 (Pa. 2011) (citation
      omitted).

      Appellant should be denied with respect to this claim because he
      cannot show that the evidence was favorable to his defense or
      that the Commonwealth’s failure to turn the evidence in question
      over to him prejudiced him. Moreover, . . . the [trial c]ourt
      sustained Appellant’s objection and cautioned the jury to ignore
      the evidence thereby negating any harm the failure to provide the
      evidence to the defense may have caused.              Accordingly,
      Appellant’s claim with respect to this issue [was properly] denied.

Trial Court Opinion, dated July 31, 2017, at 12-14. Consequently, assuming

appellate counsel had raised a claim on direct appeal that the trial court erred

by denying Appellant’s motion for a mistrial based on discovery issues related

to Reyes’s statements, such a claim would have failed. As the underlying legal

claim is meritless, Appellant is unable to establish the first prong of the

ineffective assistance of counsel test, and, ergo, this entire ineffectiveness

claim based on the Commonwealth’s alleged failure to provide Appellant with

Reyes’s statements fails. Medina, 209 A.3d at 1000. For these reasons, all

of Appellant’s issues concerning appellate counsel’s failure to raise on appeal

any questions concerning the trial court’s denial of Appellant’s motions for

mistrials lack merit.




                                     - 17 -
J-A27043-20



                               Accomplice Liability

      Appellant further insists that appellate counsel “failed to properly argue

accomplice liability[,]” noting that “[t]he jury requested to hear the elements

for accomplice liability after four days of deliberation.” Appellant’s Brief at 26.

He continues that “[c]riminal convictions cannot rest upon the theory of

Conspiratorial Liability when such theory is not provided for expressly in our

crime code[,]” explaining that, “[i]n Commonwealth v. Knox, 629 PA 467,

105[] A.3d 1194 (2014) the Pennsylvania Supreme Court rejected a broad

common-law approach to the issue of accomplice liability in favor of the plain

language of Section 306 of the Crimes Code.” Id. at 27.

      We again find that the underlying legal claim lacks arguable merit based

upon the well-reasoned analysis of the trial court opinion:

      A coconspirator is necessarily also an accomplice.                See
      [Commonwealth v.] Hennigan, 753 A.2d [245,] 254 [(Pa.
      Super. 2000)] (“The criminal intent necessary to establish
      accomplice liability is identical to the criminal intent necessary to
      establish conspiracy”); Commonwealth v. Allen, 625 A.2d
      1266, 1268 (Pa. Super. 1993) (“Proof of a conspiracy requires a
      showing that the defendant reached an agreement with a
      coconspirator to commit a crime. No such showing is necessary
      to find accomplice liability, as mere rendition of aid is sufficient”).
      Accordingly, [relief was properly] denied with respect to this claim
      because even if the Commonwealth failed to prove that Appellant
      was Warren’s accomplice, it established that Appellant was a co-
      conspirator of Warren, and thus, fully culpable for Warren’s
      nefarious acts.

Trial Court Opinion, dated July 31, 2017, at 12. As this underlying claim lacks

merit, Appellant has failed to establish the first prong of the ineffectiveness




                                      - 18 -
J-A27043-20



test, and his entire claim related to accomplice liability merits no relief.

Medina, 209 A.3d at 1000.

                          Denial of Severance Motion

      Appellant next argues that appellate counsel “was ineffective for failing

to argue denial of severance motion[.]” Appellant’s Brief at 28. He continues:

“The Commonwealth had insufficient evidence to support the conclusion that

Appellant was related to the shooting incident involving Keith Warren and the

severance motion should have been granted.” Id.

      However, this Court previously concluded that the evidence was

sufficient to support Appellant’s conviction for criminal conspiracy. Tinsel,

No. 772 EDA 2017, at 8-9. Accordingly, contrary to Appellant’s assertion, the

evidence was sufficient to support the conclusion that Appellant was involved

in “the shooting incident involving Keith Warren[.]”      Compare Appellant’s

Brief at 28 with Tinsel, No. 772 EDA 2017, at 8-9.           Consequently, the

underlying legal claim is meritless, and appellate counsel cannot be found

ineffective for failing to raise it on appeal. Medina, 209 A.3d at 1000.

                          Denial of Motion to Quash

      Appellant next argues that “[a]ppellate counsel was ineffective for failing

to appeal the court’s denial of Appellant’s Motion to Quash because the

evidence presented by the prosecution at Appellant’s preliminary hearing

failed to establish a prima facie case.” Appellant’s Brief at 29. However, an

adjudication of guilt renders moot any allegation that the Commonwealth

failed to establish a prima facie case at an appellant’s preliminary hearing.

                                     - 19 -
J-A27043-20



Commonwealth v. Haney, 131 A.3d 24, 36, (Pa. 2015); Commonwealth

v. Lee, 662 A.3d 645, 650 (Pa. 1995). Consequently, assuming appellate

counsel had raised this claim, it would have been found to be meritless, and

“counsel will not be deemed ineffective for failing to raise a meritless claim[.]”

Commonwealth v. Spotz, 896 A.2d 1191, 1211 (Pa. 2006); see also

Medina, 209 A.3d at 1000.

                                 Trial Counsel

      Next, Appellant states that trial counsel was ineffective for failing to

present Jasmine Vicente as a witness. Appellant’s Brief at 30. According to

Appellant:

      Jasmine would have testified that on June 22, 2015, Appellant
      picked her up at her mo[ther]’s house early that morning. They
      drove to G St. to get coffee. That’s when Appellant was attacked.
      He got in his truck bleeding and tried to drive and almost crashed
      the car. He pulled over, sent a text to his sons’ mo[ther] saying
      what just happened. Jasmine took Appellant’s phone and started
      texting Appellant’s sons[’ mother]. Appellant took his phone and
      told Jasmine he wasn’t going to the hospital and that he had to
      get his son form the babysitter. Jasmine drove to NY where
      Appellant’s [maternal aunt] lives where they stayed until the
      following afternoon before driving back to Philadelphia.

Id. at 30-31.

      In establishing whether defense counsel was ineffective for failing
      to call witnesses, Appellant must . . . prove (1) the witness
      existed; (2) the witness was available to testify for the defense;
      (3) counsel knew of, or should have known of, the existence of
      the witness; (4) the witness was willing to testify for the defense;
      and (5) the absence of the testimony of the witness was so
      prejudicial as to have denied the defendant a fair trial.

Medina, 209 A.3d at 998 (emphasis added).



                                      - 20 -
J-A27043-20



       In the current case, the evidence presented at trial establishing

Appellant’s guilt was overwhelming. As this Court wrote:

       [T]he connection between Warren and [Appellant] was
       demonstrated at trial. Even without evidence tying Warren to
       [Appellant]’s drug dealing enterprise, [Appellant] referred to
       Warren as his cousin, and Warren fired a shotgun belonging to
       [Appellant] in an area where [Appellant] was mugged hours
       before. A reasonable jury could, and in fact did, conclude that the
       relationship between the two suggested an agreement with shared
       criminal intent. . . . Further, it is well-established that actions by
       a co-conspirator taken while acting in furtherance of the
       conspiracy can be attributed to a defendant. . . . Here, Warren’s
       actions on Hilton Street would constitute that overt act. . . .

       In addition, the evidence outlining [Appellant’s] actions and
       admissions prior to and following the incident was more than
       sufficient to prove [Appellant’s] guilt and participation in the crime
       beyond a reasonable doubt. Not only did he make a threat after
       he was beaten, following that beating, he, inter alia: 1) admitted
       to his fiancée that he could not let the incident pass and that “it”
       had already happened; 2) asked his brother to lie about the
       purchase of the shotgun because it had been “used,”; 3) fled to
       New York; 4) altered his usual schedule; and 5) asked his fiancée
       to collect and discard bullets and other items. Given this evidence,
       it is clear that the Commonwealth presented enough
       circumstantial evidence in addition to the evidence of motive to
       prove [Appellant’s] guilt beyond a reasonable doubt.

Tinsel, No. 772 EDA 2017, at 9-10 (citation and internal brackets omit) (some

additional formatting).

       Additionally, Jasmine’s11 testimony would have been inconsistent with

the Commonwealth’s evidence.              The Commonwealth never alleged that

Appellant performed the overt act of shooting the firearm himself, nor did it

____________________________________________


11As Appellant refers to Ms. Vicente as “Jasmine” throughout his brief, we
have chosen to use her first name, as well, for consistency.


                                          - 21 -
J-A27043-20



claim    that   Appellant     necessarily      conspired    in-person   with     Warren.

Furthermore,      Jasmine’s      testimony      would      have   aligned      with   the

Commonwealth’s narrative that Appellant fled to New York. Tinsel, No. 772

EDA 2017, at 10. Accordingly, had Jasmine testified, the outcome of the case

would not have changed, and, consequently, the absence of Jasmine’s

testimony was not “so prejudicial as to have denied the defendant a fair trial.”

Medina, 209 A.3d at 998. As Appellant cannot establish prejudice, he cannot

establish that his trial counsel was ineffective for failing to call Jasmine as a

witness. Id.12 Ergo, Appellant has failed to establish any of his ineffective

assistance of counsel claims – against either trial and appellate counsel.

                                Evidentiary Hearing

        Finally, Appellant contends that “the PCRA court erred in denying [his]

PCRA petition without an evidentiary hearing on the issues raised in the

amended PCRA petition.” Appellant’s Brief at 20. As Appellant is not entitled

to relief on any of the above PCRA challenges, he is likewise not entitled to an

evidentiary hearing on any of those claims. Medina, 209 A.3d at 999-1000

(citing Commonwealth v. Postie, 200 A.3d 1015, 1022 (Pa. Super. 2018)

(en banc) (“A petitioner is not entitled to a PCRA hearing as a matter of right;

the PCRA court can decline to hold a hearing if there is no genuine issue
____________________________________________


12Appellant does not argue cumulative prejudice from individual claims. See
Appellant’s Brief at 20-32; Commonwealth v. Hutchinson, 25 A.3d 277,
318–19 (Pa. 2011) (“[w]here a claimant has failed to prove prejudice as the
result of any individual errors, he cannot prevail on a cumulative effect claim
unless he demonstrates how the particular cumulation requires a different
analysis”).

                                          - 22 -
J-A27043-20



concerning any material fact, the petitioner is not entitled to PCRA relief, and

no purpose would be served by any further proceedings.”)).

                                *    *   *
      For the reasons given above, we conclude that Appellant’s issues raised

on appeal are meritless. Having discerned no error of law, we affirm the order

below. See Medina, 209 A.3d at 996.

      Order affirmed.

Judge Stabile files a concurring memorandum.

Judge Nichols concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/26/21




                                       - 23 -